DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is based upon papers filed 1/11/2011.
Currently claims 1, 3-6, 8-10 are pending.  Claims 2, 7, and 11-20 have been cancelled.
The following rejections are newly applied based upon the amendments to the claims. 
This action is FINAL. 
Withdrawn Rejections
	The 35 USC 103 rejection made in the previous office action is withdrawn based upon amendments to the claims. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claim 1, 3-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Czajka et al. (WO 2010/068576 June 2010 cited on the IDS ) in view of Pang et al. (PLOS One April 2014 Volume 9 e95635) and Andersen et al. (US Patent Application Publication 2004/0121371 June 24, 2004).
With regard to claim 1, Czajka et al. teaches a method of nucleic acid detection (p. 2).  Czajka et al. teaches a method of contacting the target with a probe at a first temperature altering the temperature to attain a second temperature and detecting a second probe (p 2).  Czajka et al teaches that the probes are reporter labeled (p 3).  Czajka et al. teaches that the probes can have the same reporter label and the difference will be that the first probe hybridizes at a first temperature and the second at a second temperature (p. 3).  Czajka et al. teaches that the probes can be at least 2, at least 4 (p. 3).  Czajka et al. teaches FRET probes can be used such that there are a fluorescent dye and a quencher (p. 12 para 42).  Therefore Czajka et al. teaches a method of multiplex target detection using multiple probes that hybridize at different temperatures, however, Czajka et al. does not specifically teach the method of using 4 probes, however, the art teaches methods of multiplexing probes.  
With regard to claims 3-5, Czajka et al. teaches use of fluorescein and quencher (para 42). 
With regard to claims 8-9, Czajka et al teaches that hybridization can be performed at 10C (para 26).  
nd column 2-4th paras).  As shown in Table 1, for each primer and probe set the probe is labelled, and there are two probes (a first and a second) that are labelled with reporter A (BHQ1)  and two probes (a third and fourth) that are labeled with reporter B (BHQ2).  Figure 1, discloses that each primer/probe combination is detected and measured based upon annealing and elongation of each combination (p. 2 and figure 1).  However, Pang et al. des not teach that the first and third primer probe sets anneal at a first temperature and the second and fourth at a second temperature that are higher and step d with require to the subtracting to detect each supplemental signal rather Pang et al. teaches calculation of CT values (3).  However, this concept is taught by Czajka et al. The combination of Czajka et al. and Pang et al. teaches all the required steps except the subtraction step of d.  
With regard to claims 3-6, Pang et al. teaches use of bhq1/Bhq1 and HEX which are fluorophore and dark quenchers (table 1). 
 	With regard to claim 1, Andersen et al. teaches methods of determining differences between signals (para 15).  Andersen et al. teaches that this methods can be used to determine the detectable signal value of the second labeled probe as compared to a first labeled probe.  
	Therefore it would be prima facie obvious to modify the method of Czajka et al. which suggests multiple probes to further use the method steps of Pang and Andersen et al. to detect probe primer sets to detect targets in a sample.  The ordinary artisan .  
  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634